Citation Nr: 0207016	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  96-31 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC



THE ISSUES

Entitlement to service connection for a left ankle or foot 
disorder, including tendonitis and an undiagnosed illness 
(UI) manifested by pain.

Entitlement to service connection for residuals of an injury 
to the right foot, including an UI manifested by pain.

Entitlement to service connection for a gastrointestinal (GI) 
disorder (claimed as residuals of viral syndrome), including 
irritable bowel syndrome (IBS) and an UI manifested by GI 
problems.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1985 to July 
1994, including service in the Southwest Asia theater of 
operations during Desert Storm in the Persian Gulf War (PGW) 
as indicated by her Southwest Asia Service Medal and Kuwait 
Liberation Medal.  She also had service in the U.S. Army 
Reserve.

This appeal came to the Board of Veterans' Appeals (Board) 
from a May 1995 RO rating decision that denied, in pertinent 
part, service connection for left achilles tendonitis, a left 
ankle condition, right foot sprain, and stomach pain/viral 
syndrome. 

The veteran also appealed the May 1995 denial of service 
connection for other disorders but a March 1997 hearing 
officer decision granted service connection for those 
disorders.  




FINDINGS OF FACT

1.  The veteran is a Persian Gulf veteran within the meaning 
of statutes and regulations.  

2.  The left ankle tendonitis in service was acute and 
transitory, and resolved without residual disability.

3.  Pes cavus of the left foot had its onset in service.

4.  No other disability of the left foot or ankle, including 
an UI manifested by pain, was present in service or 
demonstrated after service.

5.  Pes cavus of the right foot had its onset in service.

6.  No other disability of the right foot, including an UI 
manifested by pain, was present in service or demonstrated 
after service.

7.  The veteran has IBS which is presumptively of service 
origin.  

8.  Other signs or symptoms of an undiagnosed disorder 
manifested by GI symptoms are not found.


CONCLUSIONS OF LAW

1.  Pes cavus of the left foot was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2001).

2.  Pes cavus of the right foot was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2001).

3.  A chronic left foot or ankle disorder or chronic right 
foot disorder, including Achilles tendonitis or an UI 
manifested by left foot or ankle pain or right foot pain, was 
not incurred in or aggravated by active service; nor may an 
UI manifested by left foot or ankle pain or right foot pain 
be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1110, 1113, 1117, 1118, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2001). 

4.  IBS was presumptively incurred in active service.  
38 U.S.C.A. §§ 1117, 1118, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2001).  

5.  A GI disorder, including an UI manifested by GI symptoms, 
was not incurred in or aggravated by active service; nor may 
an UI manifested by GI symptoms be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1110, 1113, 1117, 
1118, 1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims, and that the requirements of the VCAA have 
in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of any disorders of the left 
ankle and foot, right foot, and GI system, including related 
UI's.  She and her representative have been provided with a 
statement of the case and supplemental statement of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the claims, that essentially notify 
them of the evidence needed by the veteran to prevail on the 
claims.  There is no identified evidence that has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written argument.  In a February 
2001 letter, the RO notified the veteran of the evidence 
needed to substantiate her claims and offered to assist her 
in obtaining any relevant evidence.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove her claims and that there is no prejudice 
to her by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
the claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid her in substantiating her 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist her in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



I.  Service Connection for a Left Foot or Ankle Condition, 
Including Achilles Tendonitis and an UI Manifested by Left 
Foot or Ankle Pain

A.  Factual Background

Service medical records (SMRs) in a medical history related 
on service entrance examination in November 1984 the veteran 
gave a history of foot trouble consisting of having had 
second degree burns of the left foot in September 1984.  
There was a burn scar of the left ankle. 

In March 1985 the veteran was seen for a sore and swollen 
right foot.  A stress fracture was suspected and a right foot 
X-ray in March 1985 revealed a normal right foot.  She was 
seen in September 1988 for left heel tenderness and the 
assessment was tendonitis.  Other reports of her treatment in 
that month reveal an assessment of left Achilles tendon 
tenosynovitis and that a cast was placed on her left foot.  
In October 1988 she was doing much better.  Her left foot had 
been treated with a cast for 4 to 5 days.  X-rays of the left 
foot and heel showed no abnormalities.  The assessment was 
Achilles tendonitis.

On periodic service examination in September 1992 old pes 
cavus was found.  The veteran was seen in March 1993 was seen 
for complaints of pain and edema of the left ankle.  The 
assessment was mild left ankle sprain.  On a June 1994 
service separation examination she gave a history of foot 
trouble that the examiner related to pes cavus.  Old pes 
cavus was noted on examination.  No other left or right foot 
conditions were found.

VA, service department, and private medical records show that 
the veteran was treated and evaluated for various conditions 
from 1994 to 2001 after her separation from service in 1994.  
The more salient medical reports related to the claims being 
considered in this appeal are discussed in the appropriate 
sections of this decision.

A service department report shows that the veteran underwent 
examination in August 1994 for enlistment into the U.S. Army 
Reserve.  A scar of the left ankle was found.

The veteran underwent a VA medical examination in April 1995.  
X-rays of the feet revealed no intrinsic bone lesion or 
arthritis.  The plantar arch was relatively high, 
bilaterally.  She gave a history of a stress fracture of the 
right foot in service that healed without difficulty.  She 
also gave a history of tendonitis of the left foot.  She 
complained of stiffness in her feet.  There was bilateral 
symmetrical cavus positioning of the arch.  There were no 
areas of callosities.  There were no areas of tenderness.  
There was slight splaying of the first and second toes, 
bilaterally.  The nail beds were intact.  There was no 
hindfoot varus or valgus.  The gait was symmetrical.  The 
impression was bilateral cavus positioning of the feet.

VA X-rays of the veteran's feet were in September 1995 
revealed some hammertoe appearance of both feet.

Service department medical reports show that the veteran was 
seen for foot problems in 1995 and 1996.  A podiatry 
consultation in June 1996 revealed pes cavus.

On VA medical examination in November 1996 X-rays of the 
veteran's feet were unremarkable.  The impressions were 
healed stress fracture of the right foot, by history, and 
bilateral cavus deformity.

The veteran testified in January 1997 that she had been 
treated for various joint pains in service and that service 
connection should be granted for right and left foot 
disorders. 

VA and private medical reports of the veteran's treatment 
show that she was seen for complaints of various joint pains.  
Those complaints were primarily related to her service-
connected polyarthropathy.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The record shows that the veteran had service in the 
Southwest Asia theater of operations during the PGW.  

38 U.S.C.A. § 1117 provides:

(a)(1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest-
	(A) during service on active duty in the Armed Forces in 
the Southwest Asia Theater of operations during the Persian 
Gulf War; or 
	(B) to a degree of 10 percent or more during the 
presumptive period prescribed under subsection (b).
(2) For purpose of this subsection, the term "qualifying 
chronic disability" means a chronic disability resulting 
from any of the following (or any combination of any of the 
following):
	(A) An undiagnosed illness.
	(B) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms.  
	(C) Any diagnosed illness that the Secretary determines 
in regulations prescribed under subsection (d) warrants a 
presumption of service connection. 

(b)  The Secretary shall prescribe by regulations the period 
of time following service in the Southwest Asia theater of 
operations during the Persian Gulf War that the Secretary 
determines is appropriate for presumption of service 
connection for purposes of this section.  The Secretary's 
determination of such period of time shall be made following 
a review of any available credible medical or scientific 
evidence and the historical treatment afforded disabilities 
for which manifestation periods have been established and 
shall take into account other pertinent circumstances 
regarding the experiences of veteran's of the Persian Gulf 
War.  

(c)(1)  Whenever the Secretary determines under sections 
1118(c) of this title that a presumption of service 
connection previously established under this section is no 
longer warranted-
	(A) a veteran who was awarded compensation under this 
section on the basis of the presumption shall continue to be 
entitled to receive compensation under this section on that 
basis; and 
	(B) a survivor of a veteran who was awarded dependency 
and indemnity compensation for the death of a veteran 
resulting from the disease on the basis of the presumption 
before that date shall continue to be entitled to receive 
dependency and indemnity compensation on that basis. 
(2) This subsection shall cease to be effective on September 
30, 2011.

(d)(1) The Secretary shall prescribe regulations to carry out 
this section. 
(2) Those regulations shall include the following: 
	(A) A description of the period and geographical area or 
areas of military service in connection with which 
compensation under this section may be paid. 
	(B) A description of the illnesses for which compensation 
under this section may be paid.
	(C) A description of any relevant medical characteristics 
(such as a latency period) associated with each such illness. 

(e) A disability for which compensation under this subchapter 
is payable shall be considered to be service-connected for 
purposes of all other laws of the United States.  

(f)  For purposes of this section, the term "Persian Gulf 
veteran" means a veteran who served on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War.  

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: (1) Fatigue.
(2) Unexplained rashes or other dermatological signs or 
symptoms. 
(3) Headaches. 
(4) Muscle pain.
(5) Joint pain. 
(6) Neurological signes and symptoms. 
(7) Neuropsychological signs or symptoms.  
(8) Signs or symptoms involving the upper or lower 
respiratory system. 
(9) Sleep disturbance. 
(10) Gastrointestinal signs or symptoms. 
(11) Cardiovascular signs or symptoms. 
(12) Abnormal weight loss). 
(13) Menstrual disorders.  

The provisions of 38 U.S.C.A. § 1117(g)(1) were added 
effective March 1, 2002.  Section 202 of HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001."  
Public Law 107-103, 115 Stat. 976 (2001).  

38 C.F.R. § 3.317 provides:

(a)(1)  Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability:
	(i) Became manifest either during active military, naval 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2001; and
	(ii) By history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.
	(2)  For purposes of this section, "objective indications 
of chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.
	(3)  For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.
	(4)  A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.
	(5)  A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b)	For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:
(1) Fatigue
(2) Signs or symptoms involving skin
(3)Headache
(4) Muscle pain
(5) Joint pain
(6) Neurologic signs or symptoms
(7) Neuropsychological signs or symptoms
(8) Signs or symptoms involving the respiratory system (upper 
or lower)
(9) Sleep disturbances
(10) Gastrointestinal signs or symptoms
(11) Cardiovascular signs or symptoms
(12) Abnormal weight loss
(13) Menstrual disorders.

(c) Compensation shall not be paid under this section: 
	(1) If there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operation during 
the Persian Gulf War; or 
	(2) There is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
	(3) If there is affirmative evidence that the illness is 
the result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs.

(d)  For the purpose of this section:
	(1) The term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.
	(2) The Southwest Asia theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full 
38 U.S.C.A. § 1154(b) (West 1991).  

The record reveals that the veteran is a PGW veteran and was 
awarded various medals, but the medals do not denote combat 
participation.  Nor does the other evidence of record show 
that she engaged in combat with the enemy while in service.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not 
for application in this case.

The SMRs reveal that the veteran's right foot X-ray in 
service did not show any stress fracture, but that study did 
show the presence of pes cavus.  The post service medical 
records show that the veteran was seen for foot problems and 
that pes cavus of the right foot was found with occasional 
hammertoes.  The hammertoes were not found on her latest VA 
medical examination in November 1996.  The medical evidence 
does not show the presence of any other chronic disorder of 
the right foot.

The SMs reveal that the veteran was seen for tendonitis of 
the left foot and left ankle sprain, and that pes cavus of 
the left foot was found.  At the time of her medical 
examination for separation from service, the only left foot 
disability found was pes cavus.

The post-service medical records indicate that the veteran's 
episodes of tendonitis of the left Achilles in service and 
left ankle sprain resolved without residuals and show no left 
foot disability other than pes cavus with occasional 
hammertoes that were not found on VA examination in November 
1996.

After consideration of all the evidence, including the 
veteran's testimony to the effect that she had various joint 
pains in service, the Board finds that it does not show the 
presence of a chronic right foot condition, other than pes 
cavus, in service or after service.  The pes cavus of the 
right foot was not found at the time of the veteran's entry 
into service and the medical evidence of record does not 
clearly and unmistakably show that the pes cavus existed 
prior to her entry into service.  38 U.S.C.A. § 1111 (West 
1991).  Nor does the evidence of record link the pes cavus to 
an incident other than disease or injury in service.  Hence, 
the Board finds that the evidence supports granting service 
connection for pes cavus of the right foot.

The Board finds that the evidence shows the veteran was 
treated for left Achilles tendonitis and left ankle sprain 
that were an acute conditions that resolved without residual 
disability, and are unrelated to her current pes cavus of the 
left foot.  The pes cavus was initially demonstrated in 
service and the medical evidence of record does not clearly 
and unmistakably show that the pes cavus existed prior to her 
entry into service.  The evidence does not link the pes cavus 
to an incident other than service.  The medical evidence does 
not show the presence of any other chronic left foot 
disability or signs or manifestations of an UI manifested by 
pain of the left foot or ankle.  Under the circumstances, the 
Board finds that the evidence supports granting service 
connection for pes cavus of the left foot.  The preponderance 
of the evidence, however, is against the claim for any other 
disorder of the left foot or ankle, including an UI 
manifested by pain, and the claim for service connection for 
a disorder of the left foot or ankle, other than pes cavus, 
is denied.



II.  Service Connection for a GI Disorder, Including an UI 
Manifested by GI Symptoms

A.  Factual Background

SMRs show that the veteran was seen in November 1986 for 
complaints of pain in the stomach.  Radiological study was 
negative at that time.  At the September 1992 periodic 
examination, her abdomen was normal and there were no GI 
complaints.  A GI disorder was not found.  She was seen on 
November 5 and 6, 1992, for abdominal complaints, was treated 
for a viral syndrome and improved.  On her June 1994 service 
separation examination, she had no GI complaints and a GI 
disorder was not found. 

The service department report of the veteran's medical 
examination in August 1994 for enlistment into the U.S. Army 
Reserve is negative for GI complaints.  A GI disorder was not 
found.

On VA medical examination in April 1995 the veteran gave a 
history of stomach problems in service that had disappeared 
after treatment.  No abnormalities of her GI system were 
found.  The diagnosis was asymptomatic GI system.

On VA examination in November 1996 the veteran had no GI 
complaints.  Her stomach examination was normal. 

VA outpatient treatment records show that the veteran was 
seen in January 1997 for complaints of diarrhea in the past 
year that seemed to preceed the onset of her joint pains.  
She was recommended for colonoscopy and small bowel follow 
through.

The veteran testified at a hearing in January 1997 that she 
had stomach problems related to a virus condition that began 
in service. 

A private medical report dated in September 1998 notes that 
examination of the veteran's abdomen was unremarkable.  The 
examiner suspected irritable bowel syndrome.  A private 
medical report dated in October 1998 notes a history of 
intermittent loose stools that had virtually stopped.  IBS 
was noted.

On VA medical examination in February 2001 the veteran was 
examined relative to determine the extent of various 
conditions, including IBS.  The examiner noted that the 
veteran's GI symptoms of diarrhea had subsided with 
resolution of stress symptoms and that she had had no GI 
symptoms since 1998.  Examination of the GI system was 
normal.  

B.  Legal Analysis

The SMRs show that the veteran was treated for stomach 
problems related to a viral syndrome that improved with 
treatment, and a GI disorder was not found at the time of her 
medical examination for separation from service.  The post-
service medical records indicate that her GI complaints in 
service resolved without residual disability, but in January 
1997 she gave a one year history of diarrhea related to the 
onset of joint pains.  She was recommend for additional 
studies that the record does not indicate were performed.  
Those studies are no longer required because private medical 
reports of her treatment and the report of her VA examination 
in February 2001 indicate that she has no physical GI 
symptoms, and indicate that her current GI symptoms are 
related to IBS.  While apparently inactive since 1998, the 
diagnosis of IBS is unrefuted within the record before the 
Board.  

The evidence does not indicate the presence of any other 
chronic GI disorder.  Nor does the evidence show signs or 
manifestations of an UI manifested by GI symptoms.

After consideration of all the evidence, including the 
veteran's testimony, the Board finds that the post-service 
medical records do not demonstrate the presence of a chronic 
GI disorder, other than IBS, which is a disorder 
presumptively of service origin when, as here, found in a 
Persian Gulf veteran.  

The Board finds that the preponderance of the evidence is 
against the claim for service connection for a GI disorder, 
other than IBS, including an UI manifested by GI symptoms, 
and the claim is denied.  The benefit of the doubt doctrine 
is not for application with regard to the claims for service 
connection for such a GI disorder and any other disorder of 
the left foot or ankle or right foot other than pes cavus 
because the preponderance of the evidence is against those 
claims.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for pes cavus of the left foot is granted.

Service connection for pes cavus of the right foot is 
granted.

Service connection for a disorder of the left foot or ankle 
or right foot, other than pes cavus, including Achilles 
tendonitis and an UI manifested by left foot or ankle pain or 
right foot pain, is denied.

Service connection for IBS is granted.  

Service connection for a GI disorder, including a disorder 
manifested by GI symptoms, is denied.


		
	John Fussell
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

